DETAILED ACTION
This is an Office action based on application number 17/682,749 filed 28 February 2022, which is a continuation of application numbers 16/933,853 filed 30 October 2015 and 14/929,160 filed 30 October 2015. The application, further, claims foreign priority to KR10-2015-0024448 filed 17 February 2015, KR10-2014-0156462 filed 11 November 2014, KR10-2014-0156462 filed 11 November 2014, KR10-2014-0151571 filed 3 November 2014, and KR10-2014-0150799 filed 1 November 2014. Claims 1-30 are pending.
Amendments to the claims, filed 6 April 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6-12, 14-15, 17-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2012/0329970 A1) (Kishioka) in view of Lee et al. (US Patent Application Publication No. US 2014/0162044 A1) (Lee).

Regarding instant claims 1, 6-12, 14-15, 17-21, and 26-28, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Specifically regarding claims 6 and 8-9, Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]), which is analogous to the claimed hydroxyl group-containing (meth)acrylate. Kishioka further discloses that the acrylic polymer comprises a monomer selected from an (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group, wherein the Tg of a homopolymer formed from the monomer is -10ºC or higher  (paragraph [0031-0032]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The combination of the hydroxyl group-containing (meth)acrylate and the (meth)acrylic alkyl ester is construed to meet the claimed hydroxyl group-containing (meth)acrylic copolymer. 
	Specifically regarding claim 17, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acrylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	It is noted that the amount of hydroxyl-containing (meth)acrylic ester and the amount of (meth)acrylic alkyl ester disclosed by Kishioka overlaps or includes the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Specifically regarding claim 18, Kishioka further discloses that the acrylic polymer is formed from monomer components inclusive of(meth)acrylic alkyl esters, amide group-containing monomers, alkoxy group-containing monomers, and phenyl group-containing monomers (paragraph [0032; 0040]).
	Specifically regarding claim 19, Kishioka further discloses that the acrylic polymer comprises a content of carboxyl-containing monomers (paragraph [0064]).
	Specifically regarding claim 20, Kishioka further discloses that the acrylic polymer comprises a polymerization initiator (paragraph [0068]) and a crosslinking agent (paragraph [0080]).
	Specifically regarding claim 21, Kishioka further discloses that the acrylic polymer comprises silane coupling agents (paragraph [0080]).
	Specifically regarding claim 26, Kishioka further discloses that the acrylic polymer comprises additives inclusive of antioxidants, age inhibitors, and tackifiers (paragraph [0080]).
	Specifically regarding claim 27, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]).
	Specifically regarding instant claim 28, Kishioka further discloses that the acrylic polymer is polymerized by irradiation with an active energy ray inclusive of ultraviolet rays (paragraphs [0065-0066]), which is construed to meet the claimed limitation of the adhesive film is cured by UV irradiation.
	Kishioka is silent with regard to the storage modulus properties of the adhesive film. Kishioka is further silent with regard to a content of specific organic particles.
	However, Lee discloses adhesive films for an optical display, wherein the adhesive comprises core-shell particles (paragraph [0003]). Lee further discloses that the core-shell particles are comprised of a composition inclusive of organic compounds (paragraph [0014]). Said core-shell particles comprised of a composition inclusive of organic compounds is construed to meet the organic particles recited by claim 6.
	Lee teaches that the inclusion of core-shell particles enables the adhesive film to absorb external-impacts to prevent a polarizer or polarizer plate from cracking (paragraph [0031]).
	Specifically regarding claim 7, Lee further discloses that said core-shell particles have an average particle diameter of about 3 µm or less (paragraph [0012]), which is inclusive of the claimed nanoparticles; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Specifically regarding claims 10-12, Lee further discloses that the core-shell particles comprise a core having a glass transition temperature of -80ºC to 0ºC and a shell having a glass transition temperature of about 50ºC to about 120ºC (paragraph [0013]).
	Lee further discloses that the core-shell particles include a (meth)acrylic acid alkyl that is grafted as a shell onto a rubber core of at least a (meth)acrylic compound (paragraph [0014]).
	Specifically regarding claim 14, Lee further discloses that the shell is present in an amount of 10 wt% to about 40 wt% based on a total weight of each of the core-shell particles (paragraph [0044]).
	Specifically regarding claim 15, Lee further discloses that the adhesive composition includes 1 part by weight to about 90 parts by weight of the acrylic compound and about 0.15 parts by weight to about 14.5 parts by weight of the core-shell particles (paragraph [0023]), which is construed to include or overlap the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the core-shell particles of Lee into the adhesive composition of Lee. The motivation for doing so would have been to increase the impact strength of the adhesive composition.
	As to the specific storage modulus properties of the claims, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters.
	Kishioka teaches the same hydroxyl-containing monomer (i.e., 4-hydroxybutyl (meth)acrylate) (paragraph [0037]) and the same comonomer (i.e., 2-ethylhexyl(meth)acrylate) (paragraph [0033]) as utilized in the illustrative examples of Applicant’s original disclosure (see Specification at pages 38-46); furthermore, the prior art combination encompasses the same core-shell particles required by the claims.
	Since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperature are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Lee with Kishioka to obtain the invention as specified by the claims.
	
Regarding instant claim 22, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 23, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
	Kishioka does not explicitly disclose the adhesive sheet having the requisite transparency after the film is subjected to 200% stretching, as required by the claim. However, Kishioka, as cited above, teaches the importance of maintaining transparency. Furthermore, the scope of the prior art combination is construed to encompass an embodiment that is substantially identical to the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific amount of haze value after stretching is not considered to confer patentability to the claims. As the transparency and appearance of the pressure-sensitive adhesive sheet are variables that can be modified, among others, by the selection of an optimized acrylic pressure-sensitive adhesive encompassed by the scope of the prior art that exhibits the requisite haze value, the precise haze value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the haze value of the pressure-sensitive adhesive sheet after 200% stretching in the prior art combination to obtain the desired transparency and appearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 29, Kishioka further discloses that the pressure-sensitive adhesive has a substrate exemplified by various optical films (paragraph [0110]).

Regarding instant claim 30, Kishioka further discloses that the optical films are inclusive of anti-reflection films, polarizing plates, and retardation films (paragraph [0110]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Takarada et al. (US Patent Application Publication No. US 2010/0209703 A1) (Takarada).

Regarding instant claims 2-5, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Lee does not explicitly disclose the peel strength of the adhesive film.
	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee and Mohite that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	While there is no disclosure in the prior art combination regarding method by which the peel strength is measured, absent evidence of criticality regarding how the peel strength is measured and given that the peel strength of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Lee to obtain the invention as specified by the instant claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claims 1 and 6 above, and further in view of Kimura et al. (US Patent No. 6,771,335) (Kimura).

Regarding instant claim 16, Kishioka in view of Lee discloses the adhesive composition comprising organic particles as cited above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a haze of 3.0% or less (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the difference in index of refraction between the nanoparticles and the hydroxyl-group containing (meth)acrylic copolymer.
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Lee that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would have been to minimize the internal haze caused by the combination of particles and resin.
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Lee to obtain the invention as specified by the instant claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Ooka et al. (WIPO International Publication No. WO 2014/091927 A1 with citations taken from the provided machine translation) (Ooka).

Regarding instant claim 24, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Lee does not explicitly disclose the recovery rate of the adhesive film.
	However, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range presently claimed, it is the Examiner's position that Ooka meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Ooka with Kishioka in view of Lee to obtain the invention as specified by the instant claims.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication No. US 2006/0035076 A1) (Kim).

Regarding instant claim 25, Kishioka in view of Lee discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Lee does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from the pressure-sensitive adhesive composition of Kishioka in view of Lee as prescribed by Kim. The motivation for doing so would have been that adhesive compositions that do not produce bubbles have excellent durability.
	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Lee to obtain the invention as specified by the instant claim.

Claims 1, 6-15, 17-23, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong et al. (US Patent Application Publication No. US 2005/0154140 A1).

Regarding instant claims 1, 6-15, 17-21, and 26-28, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Specifically regarding claims 6 and 8-9, Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]), which is analogous to the claimed hydroxyl group-containing (meth)acrylate. Kishioka further discloses that the acrylic polymer comprises a monomer selected from an (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group, wherein the Tg of a homopolymer formed from the monomer is -10ºC or higher  (paragraph [0031-0032]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. The combination of the hydroxyl group-containing (meth)acrylate and the (meth)acrylic alkyl ester is construed to meet the claimed hydroxyl group-containing (meth)acrylic copolymer. 
	Specifically regarding claim 17, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acrylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	It is noted that the amount of hydroxyl-containing (meth)acrylic ester and the amount of (meth)acrylic alkyl ester disclosed by Kishioka overlaps or includes the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Specifically regarding claim 18, Kishioka further discloses that the acrylic polymer is formed from monomer components inclusive of(meth)acrylic alkyl esters, amide group-containing monomers, alkoxy group-containing monomers, and phenyl group-containing monomers (paragraph [0032; 0040]).
	Specifically regarding claim 19, Kishioka further discloses that the acrylic polymer comprises a content of carboxyl-containing monomers (paragraph [0064]).
	Specifically regarding claim 20, Kishioka further discloses that the acrylic polymer comprises a polymerization initiator (paragraph [0068]) and a crosslinking agent (paragraph [0080]).
	Specifically regarding claim 21, Kishioka further discloses that the acrylic polymer comprises silane coupling agents (paragraph [0080]).
	Specifically regarding claim 26, Kishioka further discloses that the acrylic polymer comprises additives inclusive of antioxidants, age inhibitors, and tackifiers (paragraph [0080]).
	Specifically regarding claim 27, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]).
	Specifically regarding instant claim 28, Kishioka further discloses that the acrylic polymer is polymerized by irradiation with an active energy ray inclusive of ultraviolet rays (paragraphs [0065-0066]), which is construed to meet the claimed limitation of the adhesive film is cured by UV irradiation.
	Kishioka is silent with regard to the storage modulus properties of the adhesive film. Kishioka is further silent with regard to a content of specific organic particles.
	However, Hong discloses core-shell polymers that are useful as impact modifiers for plastic materials (paragraph [0002]). Hong further discloses that said core-shell polymers are inclusive of compositions recognized by one of ordinary skill in the art as organic (Claim 1). Hong further discloses that the core-shell polymer is a dry powder (Claim 8), which is construed to read on the organic particles of the claim 6.
	Hong teaches that the particular core-shell particles of the invention are more easily distributed into a plastic material, which leads to a more impact-resistance product and also to an enhancement of optical properties (paragraph [0063]).
	Specifically regarding claim 7, Hong further discloses that the particles have a size which can range from 0.05 to 5 microns (paragraph [0055]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Specifically regarding claims 10-12, Hong further discloses that the core comprises a single elastomeric phase having a Tg of from -120 to 0ºC composed polymers inclusive of polyalkyl acrylates (paragraphs [0031; 0033; 0037; 0039]).
	Hong further discloses that the shell is composed of a layer of hard polymer having a Tg in the range of 40 to 150ºC composed of polymer inclusive of monomers including acryl acrylates (paragraphs [0043-0047]).
	Specifically regarding claim 13, Hong illustrates that the core or shell includes two or more layers (FIGs. 1; 3-4).
	Hong further discloses that the shell is composed of a layer of hard polymer having a Tg in the range of 40 to 150ºC composed of polymer inclusive of monomers including acryl acrylates (paragraphs [0043-0047]), which is construed to encompass an embodiment wherein the outer shell has the requisite composition and Tg.

	Specifically regarding claim 14, Hong further disclose that the core-shell polymer particle comprises 5 to 25 weight percent of a shell (paragraph [0020; 0022]).
	Specifically regarding claim 15, Hong further discloses that he core-shell particles are blended with a plastic material at a level of from 0.5 to 70 percent by weight based on the weight of the plastic material (paragraph [0059]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to include the core-shell polymer of Hong into the adhesive composition of Kishioka. The motivation for doing so would have been to provide the adhesive composition with increased impact resistance without deteriorating optical properties.
	As to the specific storage modulus properties of the claims, Kishioka teaches that the storage modulus of the adhesive composition is controlled such that it does not become excessively flexible (soft) and suffers from problems such as “edge-oozing.” Further, the modulus is controlled such that the adhesive has better bump absorptivity and thereby suffers less from the formation of bubbles and gaps upon lamination (paragraph [0091]). Kishioka further discloses that the shear modulus is typically controlled by the glass transition temperature and molecular weights of the acrylic polymer (paragraph [0092]), which is construed to infer that the shear modulus is controlled by at least the selection of acrylic compounds and reaction parameters.
	Kishioka teaches the same hydroxyl-containing monomer (i.e., 4-hydroxybutyl (meth)acrylate) (paragraph [0037]) and the same comonomer (i.e., 2-ethylhexyl(meth)acrylate) (paragraph [0033]) as utilized in the illustrative examples of Applicant’s original disclosure (see Specification at pages 38-46); furthermore, the prior art combination encompasses the same core-shell particles required by the claims.
	Since the prior art combination encompasses an embodiment that is substantially identical to the composition of the claims, one of ordinary skill in the art would readily conclude that the encompassed embodiment must have the same properties as the claimed composition inclusive of the claimed storage modulus properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific storage modulus values at specific temperature are not considered to confer patentability to the claims. As the adhesive properties discussed above are variables that can be modified, among others, by adjusting the storage modulus by optimization of the adhesive composition, the specific values would have been considered result effectives variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the adhesive composition in the prior art combination to obtain the desired adhesive properties reflective of specific storage modulus values (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Hong with Kishioka to obtain the invention as specified by the instant claims.

Regarding instant claim 22, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 23, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
	Kishioka does not explicitly disclose the adhesive sheet having the requisite transparency after the film is subjected to 200% stretching, as required by the claim. However, Kishioka, as cited above, teaches the importance of maintaining transparency. Furthermore, the scope of the prior art combination is construed to encompass an embodiment that is substantially identical to the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Alternatively, since the instant specification is silent to unexpected results, the specific amount of haze value after stretching is not considered to confer patentability to the claims. As the transparency and appearance of the pressure-sensitive adhesive sheet are variables that can be modified, among others, by the selection of an optimized acrylic pressure-sensitive adhesive encompassed by the scope of the prior art that exhibits the requisite haze value, the precise haze value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the haze value of the pressure-sensitive adhesive sheet after 200% stretching in the prior art combination to obtain the desired transparency and appearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 29, Kishioka further discloses that the pressure-sensitive adhesive has a substrate exemplified by various optical films (paragraph [0110]).

Regarding instant claim 30, Kishioka further discloses that the optical films are inclusive of anti-reflection films, polarizing plates, and retardation films (paragraph [0110]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong as applied to claim 1 above, and further in view of Takarada.

Regarding instant claims 2-5, Kishioka in view of Hong discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Hong does not explicitly disclose the peel strength of the adhesive film.
	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Hong and Mohite that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	While there is no disclosure in the prior art combination regarding method by which the peel strength is measured, absent evidence of criticality regarding how the peel strength is measured and given that the peel strength of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirements of the instant claims.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Hong to obtain the invention as specified by the instant claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong as applied to claims 1 and 6 above, and further in view of Kimura.

Regarding instant claim 16, Kishioka in view of Hong discloses the adhesive composition comprising organic particles as cited above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a haze of 3.0% or less (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the difference in index of refraction between the nanoparticles and the hydroxyl-group containing (meth)acrylic copolymer.
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Lee that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would have been to minimize the internal haze caused by the combination of particles and resin.
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Hong to obtain the invention as specified by the instant claim.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong as applied to claim 1 above, and further in view of Ooka.

Regarding instant claim 24, Kishioka in view of Hong discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Hong does not explicitly disclose the recovery rate of the adhesive film.
	However, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range presently claimed, it is the Examiner's position that Ooka meets the requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Hong having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Ooka with Kishioka in view of Hong to obtain the invention as specified by the instant claims.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Hong as applied to claim 1 above, and further in view of Kim.

Regarding instant claim 25, Kishioka in view of Hong discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 1, above. Furthermore, the scope of the prior art is construed to encompass an embodiment that that is substantially identical to Applicant’s inventive composition, as discussed above.
	Kishioka in view of Hong does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from the pressure-sensitive adhesive composition of Kishioka in view of Lee as prescribed by Kim. The motivation for doing so would have been that adhesive compositions that do not produce bubbles have excellent durability.
	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Hong to obtain the invention as specified by the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15-18, 22-25, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/933,853 (App 853). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, the scope claim 1 of App 853 encompasses the claimed limitations.
Regarding claims 2-5, the scope of claims 5-7 of App 853 encompasses the claimed limitations. While the claims of App 853 does not explicitly disclose the method by which the T-peel strength is measured, absent evidence of criticality regarding how the T-peel strength is measured and given that the T-peel strength recited by the claims of App 853 encompasses the range recited by the instant claims, it is the Examiner's position that the claims of App 853 meet the requirements of the instant claims.
Regarding instant claim 6, the scope of claims 1 and 19 of App 853 encompasses the claimed limitations.
Regarding instant claim 7, the scope of claim 20 of App 853 encompasses the claimed limitations.
Regarding instant claim 8, the scope of claim 1 and of App 853 encompasses the claimed limitations.
Regarding instant claim 9, the scope of claim 1 of App 853 encompasses the claimed limitations.
Regarding instant claims 10, the scope of claim 21 of App 853 encompasses the claimed limitations.
Regarding instant claims 11-12, the scope of claim 22 of App 853 encompasses the claimed limitations.
Regarding instant claim 15, the scope of claim 23 of App 853 encompasses the claimed limitations. 
Regarding instant claim 16, the scope of claim 24 of App 853 encompasses the claimed limitations.
Regarding instant claim 17, the scope of claims 1 and 16-17 of App 853 encompasses the claimed limitations.
Regarding instant claim 18, the scope of claim 1 of App 853 encompasses the claimed limitations.
Regarding instant claim 22, the scope of claim 8 of App 853 encompasses the claimed limitations.
Regarding instant claim 23, the scope of claim 9 of App 853 encompasses the claimed limitations.
Regarding instant claim 24, the scope of claim 10 of App 853 encompasses the claimed limitations.
	While the claims of App 853 does not explicitly disclose the same method by which the recovery rate is measured, absent evidence of criticality regarding how recovery rate is measured and given that the recovery recited by the claims of App 853 encompasses the range recited by the instant claims, it is the Examiner's position that the claims of App 853 meet the requirements of the instant claims.
Regarding instant claim 25, the scope of claim 11 of App 853 encompasses the claimed limitations.
Regarding instant claim 27, the scope of claim 8 of App 853 recites a thickness range that falls within claimed range.
Regarding instant claim 29, the scope of claim 25 of App 853 encompasses the claimed limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20-21, 26, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 16/933,853 (App 853) in view of Kishioka.

Regarding instant claims 20-21 and 26, claim 1 of App 853 encompasses the claimed adhesive film; however, the claims of App 853 do not recite the additives recited by the instant claims.
	However, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film. Kishioka further discloses that the pressure-sensitive adhesive comprises polymerization initiators (paragraph [0068]), crosslinking agents, silane coupling agents, antioxidants, age inhibitors, and tackifiers (paragraph [0080]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the polymerization initiators, crosslinking agents, silane coupling agents, antioxidants, age inhibitors, and tackifiers of Kishioka into the adhesive of claim 1 of App 853. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
Regarding instant claim 30, claims 1 and 25 of App 853 encompass the display member comprising an optical, but does not recite the specific optical film.
	However, Kishioka discloses a pressure-sensitive adhesive has a substrate exemplified by various optical films inclusive of anti-reflection films, polarizing plates, and retardation films (paragraph [0110]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the optical films of Kishioka as the optical film recited by the claims App 853. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
This is a provisional nonstatutory double patenting rejection.

Claims 1-12, 15-20, 22-25, 27, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,745,597 B2 (US 597). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, the scope claim 1 of US 597 encompasses the claimed limitations.
Regarding claims 2-5, the scope of claims 2-4 of US 597 encompasses the claimed limitations.
	While the claims of US 597 do not explicitly disclose the method by which the T-peel strength is measured, absent evidence of criticality regarding how the T-peel strength is measured and given that the T-peel strength recited by the claims of US 597 encompasses the range recited by the instant claims, it is the Examiner's position that the claims of US 597 meet the requirements of the instant claims.
Regarding instant claim 6, the scope of claims 1 and 6 of US 597 encompasses the claimed limitations
Regarding instant claim 7, the scope of claim 5 of US 597 encompasses the claimed limitations
Regarding instant claim 8, the scope of claim 6 of US 597 encompasses the claimed limitations
Regarding instant claim 9, the scope of claim 8 of US 597 encompasses the claimed limitations
Regarding instant claim 10, the scope of claim 7 of US 597 encompasses the claimed limitations
Regarding instant claims 11-12, the scope of claim 8 of US 597 encompasses the claimed limitations
Regarding instant claim 15, the scope of claim 1 of US 597 encompasses the claimed limitations
Regarding instant claim 16, the scope of claim 9 of US 597 encompasses the claimed limitations
Regarding instant claim 17, the scope of claim 10 of US 597 encompasses the claimed limitations
Regarding instant claim 18, the scope of claim 11 of US 597 encompasses the claimed limitations
Regarding instant claim 19, the scope of claim 12 of US 597 encompasses the claimed limitations
Regarding instant claim 20, the scope of claim 13 of US 597 encompasses the claimed limitations
Regarding instant claim 22, the scope of claim 14 of US 597 encompasses the claimed limitations
Regarding instant claim 23, the scope of claim 15 of US 597 encompasses the claimed limitations
Regarding instant claim 24, the scope of claim 16 of US 597 encompasses the claimed limitations.
	While the claims of US 597 do not explicitly disclose the same method by which the recovery rate is measured, absent evidence of criticality regarding how recovery rate is measured and given that the recovery recited by the claims of US 597 encompasses the range recited by the instant claims, it is the Examiner's position that the claims of US 597 meet the requirements of the instant claims.
Regarding instant claim 25, the scope of claim 17 of US 597 encompasses the claimed limitations.
Regarding instant claim 27, claim 14 of US 597 recites a thickness range that falls within claimed range.
Regarding instant claim 29, the scope of claim 18 of US 597 encompasses the claimed limitations.

Claims 21, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,745,597 B2 (US 597) in view of Kishioka.

Regarding instant claims 21 and 26, the scope of claim 1 of US 597 encompasses the claimed adhesive film; however, the claims of US 597 does not recite the additives recited by the instant claims.
	However, Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film. Kishioka further discloses that the pressure-sensitive adhesive comprises silane coupling agents, antioxidants, age inhibitors, and tackifiers (paragraph [0080]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the silane coupling agents, antioxidants, age inhibitors, and tackifiers of Kishioka into the adhesive of claim 1 of App 853. The motivation for doing so would have been that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
Regarding instant claim 30, claims 1 and 18 of US 597 encompass the display member comprising an optical, but does not recite the specific optical film.
	However, Kishioka discloses a pressure-sensitive adhesive has a substrate exemplified by various optical films inclusive of anti-reflection films, polarizing plates, and retardation films (paragraph [0110]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the optical films of Kishioka as the optical film recited by the claims US 597. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kim et al. (US Patent Application Publication No. US 2022/0177735 A1) corresponds to App 853).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/13/2022